DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claims 1 and 11, the prior art of record does not disclose or render obvious a plate configured to diffuse the first color light and the second color light; a first lens configured to collimate the diffused first color light; and a second lens configured to collimate the diffused second color light, wherein a following inequality is satisfied 1.5 < f1/f2 < 9.0: where f1 represents a focal length of the first lens, and f2 represents a focal length of the second lens.
The closest prior art of record, Liao (United States Patent Application Publication 2021/0356852 A1), discloses a plate configured to diffuse the first color light and the second color light (see 134 and 132); a first lens (182) configured to collimate the diffused first color light; and a second lens configured to collimate the diffused second color light (see the second set of lens 182) but does not disclose wherein a following inequality is satisfied 1.5 < f1/f2 < 9.0 :where f1 represents a focal length of the first lens, and f2 represents a focal length of the second lens.
Claims 2-10 and 12-20 are allowed as they depend from an allowed claim.



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY L. BROOKS whose telephone number is (571)270-5711. The examiner can normally be reached M-F 9:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 5712722303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY L BROOKS/Primary Examiner, Art Unit 2882